Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
EULA McLEAN,)
		   No. 08-03-00338-CV

)
			Appellant,)
			Appeal from

)
v.)
	           Justice of the Peace, Precinct 1

)
EL PASO POLICE DEPARTMENT,)
		  of El Paso County, Texas

)
			Appellee.)
		         (TC# S103-0082)


???????????MEMORANDUM OPINION


	This appeal is before the court on its own motion for determination of whether it should be
dismissed.  Finding that the Court lacks jurisdiction of a direct appeal from a judgment rendered by
a justice of the peace, we dismiss for want of jurisdiction.
	Eula McLean, pro se, filed a notice of appeal on July 10, 2003, from a judgment rendered
by the Justice of the Peace, Precinct One, on June 12, 2003.  Jurisdiction over an appeal of a justice
court judgment lies in the county or district court.  See Tex.Civ.Prac.&Rem.Code Ann. § 51.001
(Vernon 1997); Tejas Elevator Co. v. Concord Elevator, Inc., 982 S.W.2d 578, 579 (Tex.App.--Dallas 1998, no pet.).  The Texas Rules of Civil Procedure provide the procedures for perfecting an
appeal from a judgment of a justice court.  See Tex.R.Civ.P. 571-574.  In order to perfect an appeal
to the county or district court from a justice court, an appellant must:  (1) file an appeal bond as
required by Rule 571 or file an affidavit of inability to pay under Rule 572; and (2) pay to the county
clerk, within twenty days after being notified to do so by the county clerk, the costs on appeal as
required by Rule 143a.  Almahrabi v. Booe, 868 S.W.2d 8, 10 (Tex.App.--El Paso 1993, no writ). 
Because this Court does not have jurisdiction, we dismiss the appeal. 


October 2, 2003					 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.